Citation Nr: 0126926	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-32 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for multiple fractures of 
the left wrist and left fifth digit, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board remanded the case in January 1999 for further 
development.  Among the issues addressed by the Board on its 
initial review were claims of entitlement to service 
connection for varicose veins; degenerative joint disease of 
the right knee; and hammertoes of the left foot and for all 
other toes of the right foot, save the second toe.  In a 
December 2000 rating action, the RO granted service 
connection for each of those disabilities, effective from 
January 30, 1996.  As such, the appeal before presently 
before the Board is limited to the issue noted on the title 
page. 


FINDINGS OF FACT

1.  The veteran's service-connected left wrist disability is 
not characterized by more than limitation of motion of 
dorsiflexion less than fifteen degrees or palmar flexion 
limited inline with forearm.  Ankylosis of the left wrist is 
not shown. 

2.  The veteran's service-connected left little finger 
disability is characterized by limited flexion.  The finger 
is not ankylosed, nor is any left fifth finger disability the 
functional equivalent of an amputation. 

3.  Sensory damage to the left second and fourth fingers is 
directly related to the service-connected residuals of a 
fracture to the left wrist and hand.  

4.  No more than mild incomplete paralysis of the ulnar nerve 
of  the left, minor, extremity, is shown.  

CONCLUSIONS OF LAW

1.  Ulnar nerve damage affecting the left second and fourth 
fingers is secondary to the service-connected residuals of a 
fracture of the left wrist.  38 U.S.C.A. §§ 1110, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 
Fed.Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

2.  The criteria for a rating in excess of 10 percent for 
neurological residuals of a fracture of the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 4.2, 
4.7, 4.124a, Diagnostic Code 8516 (2001); 66 Fed.Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).

3.  The criteria for a rating in excess of 10 percent for 
orthopedic residuals of a fracture of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 4.2, 4.7, 
4.71a, Diagnostic Code 5215 (2001); 66 Fed.Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).

4.  The criteria for a compensable rating for the residuals 
of a fracture of the left fifth finger have not been met.  38 
U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 4.2, 4.7, 4.71a, 
Diagnostic Codes 5156, 5227 (2001); 66 Fed.Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A careful review of the service medical records reveals that 
the veteran is right hand dominant.  By a September 1971 
rating action, service connection was granted and a 10 
percent rating assigned for multiple fractures, wrist and 
digit five, left hand, effective from February 6, 1971.  The 
veteran had been involved in a motorcycle accident in which 
he sustained multiple fractures, including the left wrist and 
the fifth digit of the left hand.  The report of an April 
1971 VA examination included findings of full range of motion 
in all planes of activity of the left elbow.  The examiner 
estimated the loss of dorsiflexion of the left wrist as 
approximately 75 percent, as the veteran was only able to 
dorsiflex 10 degrees at that time.  A full range of volar 
flexion was accomplished, as well motion from side to side.  
There was some residual swelling noted on the dorsum and 
digit five.  The veteran was able to make a fist to the 
finger tips of the transverse crease of the palm.  Sensory 
examination was negative for any abnormality. 

In May 1971, the veteran underwent a left extensor 
synovectomy and lysis of the dorsal carpal ligament at a 
private hospital. 

In a September 1973 rating action, the RO increased the 
rating to the current level of 20 percent, effective from 
August 28, 1973.

In April 1995, the veteran was diagnosed by a VA examiner as 
having carpal tunnel syndrome of the left hand.

At two hearings conducted during the course of this appeal, 
the veteran testified about the symptoms related to his 
service-connected left wrist and finger disability.  He 
reported that he suffers daily pain and numbness in his hand, 
and that he took prescription pain medication for relief.  

The report of a May 1997 VA peripheral nerve examination 
included the examiner's observation that the veteran had a 
left hand ulnar deviation which was mild to moderate.  
Flexion of the left little finger was noted to be mildly to 
moderately impaired.  The diagnostic impression included left 
ulnar deviation and hypesthesias irregularly over the volar 
surface of the left finger.  

A May 1997 VA "joint" examination noted a history of 
arthritic changes of the cervical spine which may be causing 
an altered sensation in the left thumb and index finger.  

A May 1997 VA hand examination noted left wrist dorsiflexion 
to 80 degrees.  The fifth digit was weaker in flexion and 
extension.  The veteran stated that he was "clumsy" when he 
used his left fifth finger, particularly when grasping.  He 
also complained of an altered sensation particularly along 
the ulnar distribution.  He stated that the left hand 
remained cold, and that numbness and tingling in that area 
awakened him while sleeping.  Physical examination revealed 
that the hand worked fairly well as a unit.  The veteran was 
able to grasp but there were complaints of an altered 
sensation, and a superficial sensory loss along the ulnar 
aspect of the left hand and finger.  This rendered the 
appellant prone to drop things.  The diagnosis was multiple 
left hand fractures, wrist and hand, with residual numbness, 
altered sensation and weakness.

A May 1997 VA X-ray examination of the left wrist and hand 
revealed a malalignment between the capitate and lunate 
bones. 

In September 1998, a diagnosis of rule out carpal tunnel 
syndrome was offered following complaints of a loss of use of 
the left hand.

When the Board initially reviewed the veteran's appeal in 
January 1999, it determined that additional development was 
required.  The RO was directed to obtain all pertinent 
treatment records and adjudicate whether the veteran was 
entitled to separate ratings for the residuals of fractures 
to the left wrist and left fifth finger.

Outpatient treatment records associated with the claims 
folder include December 1998 and January 1999 VA chart 
entries noting the veteran's complaints of left hand 
paresthesia and weakness.  An EMG study was reportedly 
pending.  

The veteran was afforded an examination for compensation 
purposes in September 1999, prior to which the examiner 
reviewed the claims folder.  The examiner noted the veteran's 
in-service injury and related the history of treatment 
conducted immediately thereafter and post-service.  The 
veteran's current complaints included decreased grip strength 
in his left hand, with a tendency to drop things, and 
occasional cramping over the thenar and hypothenar eminences.  
He also reported a cold sensation in the left hand.  

At rest, the digits of the left hand were noted to show an 
ulnar deviation.  On physical examination, the veteran could 
deviate his left wrist radially to 10 degrees; flexion was to 
65 degrees; extension to 40 degrees.  The veteran had subtle 
difficulty opposing his thumb and fifth digit on the left 
side and the examiner commented that this seemed to be due to 
mild weakness in the flexor digitorum profundus of the fifth 
digit.  The examiner also noted limitation of motion of the 
second and fourth digits of the left hand.  On strength 
testing, with the exception of the weakness in the fifth 
digit, the veteran was intact throughout.  The veteran 
reported diminished pinprick appreciation over the volar 
surface of the fifth digit as compared to the right, and also 
to a lesser extent over the dorsal and volar surfaces of the 
forearm on the left as compared to the right.  His reflexes 
were 2+ and symmetrical in the upper extremities.  

The examiner offered a diagnosis of residual of left wrist 
and left finger fractures.  The examiner commented that as a 
consequence of his injury, the veteran had a limitation of 
motion in the wrist, second and fourth digits.  He also had 
diminished sensation over the palmar cutaneous distribution 
of the ulnar nerve on the left side and decreased activation 
of the flexor digitorum profundus of the left fifth digit.  
The examiner opined that the sensory findings were best 
explained by an injury to the ulnar palmar cutaneous branch, 
occurring as a consequence of the fracture.  The limited 
flexion in the second and fourth fingers, as described, was 
also thought to be secondary to the wrist fracture.  The 
examiner noted the decreased ability to oppose the thumb and 
fifth digit of the left hand; however, there did not seem to 
be any appreciable loss of dexterity.  

II.  Analysis

The veteran contends that his left wrist and left fifth 
finger disabilities are more severe than the current rating 
indicates.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Initially, the Board notes that the veteran is right hand 
dominant and the service-connected disability affects his 
left, minor, extremity.  Under the laws administered by VA, a 
distinction is made between major (dominant) and minor 
extremities for rating purposes.  Thus, the veteran's 
disability will be rated as affecting the non-dominant, or 
minor, left wrist and hand.  

When the Board remanded the case in January 1999, the RO was 
instructed to consider whether the veteran's left wrist and 
left fifth finger disability should be rated separately.  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several Diagnostic Codes; the critical element in 
permitting the assignment of separate is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

A review of the evidence of record shows that the veteran has 
limitation of motion of the left wrist and second, fourth and 
fifth fingers, as well as decreased sensation on the left 
hand, all of which have been related to the in-service 
fracture.  Thus, separate ratings for the left wrist and left 
fifth finger are warranted.  See Esteban.  

The RO has evaluated the veteran's service-connected left 
wrist and fifth digit disability as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8516, pertaining to moderate incomplete paralysis of the 
ulnar nerve in the minor extremity.  Under that code, a 10 
percent rating is warranted for mild incomplete paralysis of 
the ulnar nerve of the minor hand.  A 20 percent rating would 
be assigned in cases of moderate incomplete paralysis.  
Assignment of a 30 percent rating is warranted when there is 
severe incomplete paralysis of the ulnar nerve of the minor 
hand.  A 50 percent rating, the highest available under this 
diagnostic code, is assigned for complete paralysis of the 
ulnar nerve of the minor extremity exhibited by the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

A review of the record shows that the veteran has diminished 
sensation over the palmar cutaneous distribution of the ulnar 
nerve on the left side, involving the volar aspect of the 
fifth digit.  He also has subtle difficulty in opposing his 
thumb on fifth digit and limitation of motion of the wrist 
and second and fourth digits.  The Board observes however, 
that the most recent examination for VA included the 
examiner's opinion that the findings of limited flexion and 
sensory complaints affecting the second and fourth fingers 
were residuals of the in-service wrist fracture.  As such, 
the Board finds that service connection is warranted for the 
disability affecting the second and fourth fingers of the 
left hand.  Esteban.  As the complaints are related to the 
sensory damage sustained in the initial injury and are not 
distinct from that affecting the wrist, a separate rating is 
not warranted.  Id.  Upon review of the record, the Board 
finds no evidence that the veteran is suffering incomplete 
paralysis of more than "mild" degree.  As such, a 10 
percent rating, not a 20 percent evaluation, is warranted 
under Diagnostic Code 8516.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a maximum 
rating of 10 percent is assigned for limitation of 
dorsiflexion to less than 15 degrees, or limitation of palmar 
flexion in line with forearm, for both the major and minor 
wrists.  The standardized range of motion for the wrist is 
palmar flexion to 80 degrees and dorsiflexion to 70 degrees.  
38 C.F.R. § 4.71, Plate I.  Under Diagnostic Code 5214, a 20 
percent rating is warranted for favorable ankylosis of the 
minor wrist.  

In the present case, the limitation of motion of the 
veteran's left wrist is restricted; however, there is no 
evidence of ankylosis (defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992)).  
Indeed, the limitation of motion is not as severe as that 
contemplated by the 10 percent rating under Diagnostic Code 
5215.  Still, given the appellant's complaints of pain, the 
Board finds that assignment of a separate 10 percent rating 
under Diagnostic Code 5215 is warranted for the left wrist. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
evidentiary basis for assigning a higher disability rating 
for pain.  See Spencer v. West, 13 Vet. App. 376, 382 (2000) 
(a claimant cannot obtain a rating greater than 10 percent 
under Diagnostic Code 5215 for functional loss due to pain).  
Furthermore, where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to the left fifth finger, the Board finds that 
the disability is best rated under Diagnostic Code 5227.  
Under that Code, ankylosis of any finger other than the 
thumb, index, or middle finger warrants a noncompensable 
rating.  In classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits, with only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm.  When so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  Note 
3, preceding Diagnostic Codes 5216-5223.  

There is no evidence that the range of motion of the 
veteran's left little finger more nearly approximates that 
contemplated by Diagnostic Code 5227 for assignment of a 
compensable rating.  Moreover there is no evidence that the 
disability caused by the left fifth finger fracture equates 
with that following an amputation of that finger.  Cf.  
38 C.F.R. § 4.71a, Diagnostic Code 5156.  Although the most 
recent examination included the finding that the veteran had 
decreased ability to oppose the thumb and fifth digit of the 
left hand, there was no indication that motion was not 
possible to within 2 inches of the median transverse fold of 
the palm, not did not there appear to be any appreciable loss 
of dexterity.  Thus, the Board finds that a noncompensable 
rating for the left little finger disability, under 
Diagnostic Code 5227 is appropriate.  

Therefore, based on the combined rating table set forth at 
38 C.F.R. § 4.25 (2001), the Board finds that an increased 
evaluation for the totality of the disabilities presented is 
not in order.  The Board's assignment of a 10 percent rating 
for mild incomplete ulnar paralysis under Diagnostic Code 
8516, the assignment of a 10 percent rating for limitation of 
left wrist motion under Diagnostic Code 5215, and the 
assignment of a noncompensable evaluation for a limitation of 
motion of the left fifth finger combines to a 20 percent 
rating.  38 C.F.R. § 4.25.  The benefit sought on appeal is 
denied. 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement this law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  In the present case, the veteran 
has been notified of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  The RO obtained treatment records and the veteran 
was afforded a VA examination in connection with his claim.  
The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist and to 
notify him has been fulfilled.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased combined rating for multiple fractures of the 
left wrist and left fifth digit, with ulnar nerve damage is 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

